

[logommc2015.jpg]
 
Daniel S. Glaser
President and Chief Executive Officer
Marsh & McLennan Companies, Inc.
1166 Avenue of the Americas
New York, New York 10036
212 345 4874 Fax 212 345 6676
dan.glaser@mmc.com
www.mmc.com










Exhibit 10.5


June 10, 2016


Peter Zaffino
[Address]
[City, State Zip Code]


Subject:    Terms of Employment


Dear Peter:


This second amendment to the Letter Agreement, dated November 21, 2013, between
you and Marsh & McLennan Companies, Inc. (the “Initial Letter Agreement”), as
amended on June 6, 2014 (the “First Amendment” and, together with the Initial
Letter Agreement, the “Letter Agreement”), revises the terms and conditions of
your employment by Marsh LLC. The Letter Agreement will continue to govern your
employment except as specified below:


1.
Your title is Chairman of the Risk and Insurance Services segment and Chief
Executive Officer of Marsh LLC.



2.
Exhibit A to the Letter Agreement shall be deleted and replaced in its entirety
with the attached Exhibit A.



The terms of this second amendment are effective as of May 18, 2016. Please
acknowledge your agreement with the terms of the Letter Agreement, as amended by
this second amendment, by signing and dating the enclosed copy and returning it
to me on or before June 24, 2016.


Sincerely,


/s/ Daniel S. Glaser
Daniel S. Glaser
President and Chief Executive Officer
Marsh & McLennan Companies, Inc.


Accepted and Agreed:


/s/ Peter Zaffino
(Signature)


06/24/16
(Date)



--------------------------------------------------------------------------------





June 10, 2016
Peter Zaffino
Page 2
















Exhibit A


Board or Committee Memberships
Ÿ New York Police & Fire Widows’ &
     Children’s Benefit Fund
Ÿ National Advisory Board of Youth INC
Ÿ The Michael J. Fox Foundation
Annual Base Salary
$1,000,000
Annual Target Bonus Opportunity
Bonus awards are discretionary. Target bonus of $2,250,000 commencing with the
2016 performance year (awarded in 2017). Actual bonus may range from 0% - 200%
of target, based on achievement of individual performance objectives, the Risk
and Insurance Services segment’s performance and/or Marsh & McLennan Companies’
performance as Marsh & McLennan Companies may establish from time to time.
Annual Target Long Term Incentive Opportunity
Long-term incentive awards are discretionary. Target award of $3,750,000 (based
on grant date fair value), commencing with the award made in 2017.









